Citation Nr: 1038034	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 until May 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
March 2009, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
development.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge sitting at the RO.  He subsequently withdrew 
that request in a February 2009 communication.

The Board notes that the Veteran originally claimed entitlement 
to service connection for PTSD and depression.  However, in light 
of the grant of service connection for PTSD in this case, which 
encompasses such symptomatology, the Board has recharacterized 
the issue on appeal as set forth on the title page of this 
decision.


FINDING OF FACT

The Veteran has PTSD that is etiologically related to in-service 
stressors supported by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim have 
been accomplished.  

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If a 
condition noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court 
of Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a veteran 
was exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD. In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993).

The determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  However, the Court has recently held that 
the Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of combat 
experience may also be accepted. See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor. Doran, 6 Vet. App. at 288-89 (1994). The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor. Dizoglio, 9 
Vet. App. at 166 (1996). Further, an opinion by a mental health 
professional based on a post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor. Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Recent amendments to the regulations regarding verification of 
PTSD stressors apply only to claims involving hostile or 
terrorist activity and thus do not apply here.  75 Fed Reg. 39843 
(2009) (to be codified at 38 C.F.R. § 3.304(f)(3)).  

If a claim of post-traumatic stress disorder is based on an in-
service personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident. Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy. 38 C.F.R. § 3.304(f)(5)(redesignated 
effective July 13, 2010).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. VA may 
submit any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred. Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection 
for PTSD, which he claims arose out of his active duty service.  
In particular, the Veteran alleges that he developed PTSD as a 
result of two stressors in service.  He asserted that while he 
was in basic training, he was beaten twice by Staff Sergeant W., 
hit in the face with a rifle, and thrown in a closet.  He also 
asserted that he was beaten on another occasion by a drill 
instructor, Sergeant A.

The Veteran's service personnel records contain a counseling 
record from Captain F. which indicates that the Veteran's 
performance of duty was below that which was required for a 
Marine Recruit.  It was noted that if his performance did not 
improve, he would be recommended for discharge.  An April 1976 
report from the Depot Aptitude Board contains the notation that 
the Veteran had been unable to attain expected standards of 
performance.  It was noted that he had failed every academic test 
and retest.  The report described the Veteran as "mentally 
dull" and revealed that his repeated failures had eroded his 
motivation.  The Board issued a separate statement which 
concluded that the Veteran should be discharged due to character 
and personality deficiencies.

VA outpatient treatment records from 2006 through 2010 discuss 
the Veteran's psychiatric condition.  They indicate ongoing 
mental health treatment with mention of PTSD and depression.  In 
August 2006, a VA examiner noted that the Veteran had PTSD 
related to trauma in the military.

In April 2010, a senior VA social worker noted that the Veteran's 
experiences during the military fully met the DSM-IV criteria for 
traumatic events.  He gave a diagnosis of PTSD as a result of 
severe physical abuse by his drill instructors while in basic 
training.  He commented on the Veteran's various symptoms and 
reviewed recent psychological testing completed by the Veteran.

In this case, the Veteran has not received any award or 
decoration indicative of his participation in combat, such as the 
Combat Action Ribbon or the Purple Heart Medal.  Furthermore, his 
claimed stressors are too vague to be specifically verified.  
However, the Board has found the Veteran to be credible.  His 
testimony concerning his stressors is generally consistent with 
his service personnel records and is thus deemed consistent with 
the circumstances of his service.  38 U.S.C.A. § 1154(a).  
Moreover, his records suggest behavior problems consistent with a 
personal assault.  Thus, resolving all reasonable doubt in favor 
of the Veteran, the Board finds that he was exposed to traumatic 
incidents as described during basic training.

With respect to whether there is a valid diagnosis of PTSD linked 
to these confirmed stressors, the Board notes the VA outpatient 
records numerous diagnoses of PTSD, to include a reference in 
August 2006 that the Veteran's PTSD was related to his trauma in 
the military.  Additionally, the April 2010 letter from the 
senior VA social worker specifically referenced how the Veteran's 
diagnosis met the criteria of the DSM-IV, and also linked the 
Veteran's diagnosis to his in-service stressors.  In the Board's 
opinion, the evidence is supportive of a diagnosis of PTSD linked 
to in-service stressors.

In sum, the evidence of record contains medical evidence 
establishing a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  Accordingly, 
the Board concludes that service connection for PTSD is 
warranted.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted, subject to governing criteria applicable to 
the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


